Exhibit 10.3

EXECUTION VERSION

AMENDED AND RESTATED GUARANTY

AMENDED AND RESTATED GUARANTY, dated as of June 19, 2019 (this “Guaranty”), made
by BLACKSTONE MORTGAGE TRUST, INC., a Maryland corporation, together with its
successors and its permitted assigns (“Guarantor”), for the benefit of BARCLAYS
BANK PLC, a public limited company organized under the laws of England and Wales
(“Purchaser”).

W I T N E S E T H:

WHEREAS, Purchaser and PARLEX 3A FINCO, LLC, a limited liability company
organized under the laws of the State of Delaware (“US Seller”), PARLEX 3A UK
FINCO, LLC, a limited liability company organized under the laws of the State of
Delaware (“UK Seller”), and PARLEX 3A EUR FINCO, LLC, a limited liability
company organized under the laws of the State of Delaware (“EUR Seller” and,
together with US Seller and UK Seller, each a “Seller” and collectively,
“Sellers”), are parties to that certain Amended and Restated Master Repurchase
Agreement dated as of the date hereof (as amended, restated, supplemented or
otherwise modified and in effect from time to time, the “Master Repurchase
Agreement”), which amends, restates and replaces that certain Master Repurchase
Agreement dated as of March 30, 2018, between US Seller and Purchaser (the
“Existing Repurchase Agreement”);

WHEREAS, Guarantor indirectly owns one hundred percent (100%) of the Capital
Stock of each Seller;

WHEREAS, Guarantor will benefit, directly and indirectly, from the execution,
delivery and performance by Sellers of the Transaction Documents, and the
transactions contemplated by the Transaction Documents;

WHEREAS, it is a condition precedent to the initial funding under the Master
Repurchase Agreement that Guarantor execute and deliver this Guaranty for the
benefit of Purchaser, which amends, restates and replaces that certain Guaranty
dated as of March 30, 2018, from Guarantor in favor of Purchaser (the “Existing
Guaranty”) that was delivered in connection with the Existing Repurchase
Agreement, and Purchaser is unwilling to enter into the Master Repurchase
Agreement or the other Transaction Documents or the transactions contemplated
thereby without the benefit of this Guaranty; and

NOW, THEREFORE, for good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged, and to induce Purchaser to enter
into the Master Repurchase Agreement and the other Transaction Documents,
Guarantor hereby agrees as follows:

ARTICLE I.

DEFINITIONS; INTERPRETATION

(a) Each of the definitions set forth on Exhibit A hereto are, solely for the
purposes of Article V(k) hereof, hereby incorporated herein by reference. Unless
otherwise defined herein, terms defined in the Master Repurchase Agreement and
used herein shall have the meanings given to them in the Master Repurchase
Agreement.



--------------------------------------------------------------------------------



(b) The following term shall have the meaning set forth below:

“Guaranteed Obligations” shall mean (i) all obligations and liabilities of each
Seller to Purchaser, whether direct or indirect, absolute or contingent, due or
to become due, or now existing or hereafter incurred, or whether for payment or
for performance (including, without limitation, Purchase Price Differential
accruing after the Repurchase Date for any Transaction and Purchase Price
Differential accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
any Seller, whether or not a claim for post filing or post-petition interest is
allowed in such proceeding), which arise under, or out of or in connection with
the Master Repurchase Agreement and any other Transaction Documents, whether on
account of the Repurchase Price for the Purchased Assets, Purchase Price
Differential, reimbursement obligations, fees, indemnities, costs, and expenses
(including, without limitation, all fees and disbursements of outside counsel to
the Purchaser), in each case that are required to be paid by the applicable
Seller pursuant to the terms of such documents, all “claims” (as defined in
Section 101 of the Bankruptcy Code) of Purchaser against any Seller, or
otherwise and (ii) all actual out-of-pocket court costs, enforcement costs and
legal and other expenses (including reasonable attorneys’ fees and expenses of
outside counsel) that are incurred by Purchaser in the enforcement of any
provision of the Transaction Documents, including, but not limited to, this
Guaranty.

(c) The terms defined in this Guaranty have the meanings assigned to them in
this Guaranty and include the plural as well as the singular, and the use of any
gender herein shall be deemed to include the other gender. All references to
articles, schedules and exhibits are to articles, schedules and exhibits in or
to this Guaranty unless otherwise specified. The words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Guaranty shall refer
to this Guaranty as a whole and not to any particular provision of this
Guaranty. The term “include” or “including” shall mean without limitation by
reason of enumeration. All accounting terms not specifically defined herein
shall be construed in accordance with generally accepted accounting principles.

ARTICLE II.

NATURE AND SCOPE OF GUARANTY

(a) Guaranty of Obligations. Subject to the terms hereof, Guarantor hereby
irrevocably and unconditionally guarantees and promises to Purchaser and its
successors, endorsees, transferees and assigns as a primary obligor the prompt
and complete payment and performance by each Seller of the Guaranteed
Obligations as and when the same shall be due and payable (whether at the stated
maturity, by acceleration or otherwise); provided however that Guarantor’s total
aggregate liability under this Article II(a) shall (i) not exceed an amount
equal to the product of (x) twenty-five percent (25%) multiplied by (y) the
aggregate Repurchase Price for all Purchased Assets on any day that any amounts
under this Guaranty are due and payable and (ii) never exceed twenty-five
percent (25%) of the Maximum Facility Purchase Price (the “Liability Cap”).

 

2



--------------------------------------------------------------------------------



(b) Liability Cap Carve out. The Liability Cap shall not apply in the event that
any of the following events or circumstances shall occur and payments made in
connection with any of the following events or circumstances shall not accrue
toward the Liability Cap:

(i) (A) the filing by any Seller and/or Guarantor of any voluntary petition
under any bankruptcy, insolvency, reorganization, liquidation, dissolution or
similar law relating to the protection of creditors, or (B) the commencing, or
authorizing the commencement, by any Seller and/or Guarantor of any case or
proceeding under any bankruptcy, insolvency, reorganization, liquidation,
dissolution or similar law relating to the protection of creditors;

(ii) the solicitation by any Seller and/or Guarantor or any Seller and/or
Guarantor otherwise colluding with petitioning creditors for any involuntary
petition, case or proceeding against any Seller and/or Guarantor under any
bankruptcy, insolvency, reorganization, liquidation, dissolution or similar law
relating to the protection of creditors;

(iii) Any Seller and/or Guarantor seeking or consenting to the appointment of a
receiver, trustee, custodian or similar official for any Seller and/or Guarantor
or any substantial part of the property of any Seller and/or Guarantor (unless
consented to by Purchaser);

(iv) the making by any Seller and/or Guarantor of a general assignment for the
benefit of creditors of any Seller and/or Guarantor (other than in favor of
Purchaser or if consented to by Purchaser) in connection with any case or
proceeding described in the foregoing clauses (i) or (ii); or

(v) with respect to and solely to the extent of any and all out-of-pocket
losses, damages, costs and expenses (including reasonable fees and disbursements
of outside counsel) actually incurred by Purchaser in connection with:

(1) any fraud, willful misconduct, illegal act or intentional material
misstatement on the part of any Seller, Guarantor or any Affiliate of any Seller
or Guarantor in connection with the execution and delivery of the Master
Repurchase Agreement or other Transaction Document, or any certificate, report,
notice, financial statement, representation, warranty or other instrument or
document furnished to Purchaser by any Seller, Guarantor or any Affiliate
thereof in connection with the Master Repurchase Agreement or any other
Transaction Document on the Closing Date or during the term of the Master
Repurchase Agreement;

(2) any misappropriation , conversion or intentional misapplication by any
Seller, Guarantor or any Affiliate of the foregoing of any Net Cash Flow
required to be deposited in the Collection Account pursuant to Article 5 of the
Master Repurchase Agreement;

 

3



--------------------------------------------------------------------------------



(3) any failure by any Seller to comply with Article 13 of the Repurchase
Agreement, which failure results in a substantive consolidation of any Seller
with any other entity in an insolvency proceeding;

(4) any failure by any Seller to fund a Future Advance, which failure is
determined in a final non-appealable judgment by a court of competent
jurisdiction in the United States of America to have been committed by such
Seller in bad faith;

(5) if any Seller, Guarantor or any Affiliate of the foregoing interferes with,
frustrates or prevents Purchaser’s exercise of remedies provided under the
Transaction Documents; provided that any assertion, claim or defense reasonably
made in good faith by such Seller or Guarantor as to the existence and
continuation of such Default or Event of Default shall not, and shall not be
deemed to, result in liability under this sub-clause (5);

(6) any claim by any Affiliate of any Seller that Purchaser is not the record
and beneficial owner of, and does not have good and marketable title to, each
Purchased Asset in accordance with the Transaction Documents; or

(7) any loss, damage, cost and expense in connection with violation of any
environmental law, the correction of any environmental condition, or the removal
of any hazardous, toxic or harmful substances, materials, wastes, pollutants or
contaminants defined as such in or regulated under any environmental law, in
each case in any way affecting any Seller’s properties or any of the Purchased
Assets; provided, that Guarantor shall have no liability under this Article
II(b)(v)(4) with respect to conditions on any Mortgaged Property first arising
after the date upon which Purchaser enforces its remedies with respect to the
related Purchased Asset pursuant to Article 14(b)(ii)(D) or 14(b)(iii) of the
Master Repurchase Agreement following an Event of Default.

(c) Nature of Guaranty. This Guaranty is an irrevocable, absolute, continuing
guaranty of payment and performance and not a guaranty of collection. This
Guaranty may not be revoked by Guarantor and shall continue to be effective with
respect to any Guaranteed Obligations arising or created after any attempted
revocation by Guarantor. This Guaranty may be enforced by Purchaser and any
successor, endorsee, transferee or assignee of Purchaser permitted under the
Master Repurchase Agreement and shall not be discharged by such permitted
assignment or negotiation of all or part thereof.

(d) Satisfaction of Guaranteed Obligations. Guarantor shall satisfy its
obligations hereunder without demand, presentment, protest, notice of protest,
notice of non-payment, notice of intention to accelerate the maturity, notice of
acceleration of the maturity or any other notice whatsoever. Subject to Articles
II(a) and II(b), the obligations of Guarantor hereunder shall not be reduced,
discharged or released because or by reason of any existing or future offset,
claim or defense of any Seller, or any other party, against Purchaser or against
the payment of the Guaranteed Obligations, other than the payment of the
Guaranteed Obligations, whether such offset, claim or defense arises in
connection with such Guaranteed Obligations or otherwise.

 

4



--------------------------------------------------------------------------------



(e) No Duty to Pursue Others. It shall not be necessary for Purchaser (and
Guarantor hereby waives any rights which Guarantor may have to require
Purchaser), in order to enforce the obligations of Guarantor hereunder, first to
(i) institute suit or exhaust its remedies against any Seller or others liable
on the Guaranteed Obligations or any other person, (ii) enforce or exhaust
Purchaser’s rights against any collateral which shall ever have been given to
secure the Guaranteed Obligations, (iii) join any Seller or any others liable on
the Guaranteed Obligations in any action seeking to enforce this Guaranty or
(iv) resort to any other means of obtaining payment of the Guaranteed
Obligations. Purchaser shall not be entitled to actually receive payment of the
same amounts from both a Seller and Guarantor. Purchaser shall not be required
to mitigate damages or take any other action to collect or enforce the
Guaranteed Obligations.

(f) Waivers. Guarantor agrees to the provisions of the Transaction Documents,
and hereby waives notice of (i) any loans or advances made by Purchaser to any
Seller or the purchase of any Purchased Asset by Purchaser from any Seller,
(ii) acceptance of this Guaranty, (iii) any amendment or extension of the Master
Repurchase Agreement or of any other Transaction Documents, (iv) the execution
and delivery by any Seller and Purchaser of any other agreement or of any
Seller’s execution and delivery of any other documents arising under the
Transaction Documents or in connection with the Guaranteed Obligations, (v) the
occurrence of any breach by any Seller or an Event of Default under the
Transaction Documents, (vi) Purchaser’s transfer or disposition of the
Transaction Documents, or any part thereof, (vii) sale or foreclosure (or
posting or advertising for sale or foreclosure) of any collateral for the
Guaranteed Obligations, (viii) protest, proof of non-payment or default by any
Seller, (ix) any other action at any time taken or omitted by Purchaser and
(x) except as otherwise provided herein or required by the terms hereof, all
other demands and notices of every kind in connection with this Guaranty, the
Transaction Documents and any documents or agreements evidencing, securing or
relating to any of the Guaranteed Obligations; provided, however, that the
foregoing shall not constitute a waiver by Guarantor of any notice that
Purchaser is expressly required to provide to Sellers or Guarantor or any other
party pursuant to the Transaction Documents.

(g) Payment of Expenses. In the event that Guarantor should breach or fail to
timely perform any provisions of this Guaranty, Guarantor shall, within ten
(10) Business Days after demand by Purchaser, pay Purchaser all actual
out-of-pocket costs and expenses (including, without limitation, the reasonable
fees and expenses of outside counsel) actually incurred by Purchaser in the
enforcement hereof or the preservation of Purchaser’s rights hereunder. The
covenant contained in this Article II(g) shall survive the payment and
performance of the Guaranteed Obligations.

(h) Effect of Bankruptcy. In the event that, pursuant to any insolvency,
bankruptcy, reorganization, receivership or other debtor relief law, or any
judgment, order or decision thereunder, Purchaser must rescind or restore any
payment, or any part thereof, received by Purchaser in satisfaction of the
Guaranteed Obligations, as set forth herein, any prior release or discharge from
the terms of this Guaranty given to Guarantor by Purchaser shall be without
effect, and this Guaranty shall remain in full force and effect. It is the
intention of each Seller and Guarantor that Guarantor’s obligations hereunder
shall not be discharged except by such Seller’s or Guarantor’s payment and
performance of the Guaranteed Obligations which is not so rescinded or
Guarantor’s performance of such obligations and then only to the extent of such
performance.

 

5



--------------------------------------------------------------------------------



(i) Deferral of Subrogation, Reimbursement and Contribution. Notwithstanding
anything to the contrary contained in this Guaranty, Guarantor hereby
unconditionally and irrevocably defers any and all rights it may now or
hereafter have under any agreement, at law or in equity (including, without
limitation, any law subrogating Guarantor to the rights of Purchaser), to assert
any claim against or seek contribution, indemnification or any other form of
reimbursement from any Seller or any other party liable for payment of any or
all of the Guaranteed Obligations for any payment made by Guarantor under or in
connection with this Guaranty until payment in full of the Guaranteed
Obligations (other than those Repurchase Obligations (including contingent
reimbursement obligations and indemnity obligations) which, by their express
terms, survive termination of the Transaction Documents) and termination of the
Transaction Documents. Guarantor hereby subordinates all of its subrogation
rights against each Seller arising from payments made under this Guaranty to the
full payment of the Guaranteed Obligations due Purchaser for a period of
ninety-one (91) days following the final payment of the last of all of the
Guaranteed Obligations and termination of the Master Repurchase Agreement. If
any amount shall be paid to Guarantor on account of such subrogation rights at
any time when all of the Guaranteed Obligations (other than those Repurchase
Obligations (including contingent reimbursement obligations and indemnity
obligations) which, by their express terms, survive termination of the
Transaction Documents) shall not have been paid in full, such amount shall be
held by Guarantor in trust for Purchaser, segregated from other funds of
Guarantor, and shall, forthwith upon receipt by Guarantor, be turned over to
Purchaser in the exact form received by Guarantor (duly indorsed by Guarantor to
Purchaser, if required), to be applied against the Guaranteed Obligations,
whether matured or unmatured, in such order as Purchaser may determine.

(j) Seller. The term “Seller” or “Sellers” as used herein shall include any new
or successor corporation, limited liability company, association, partnership
(general or limited), joint venture, trust or other individual or organization
formed as a result of any merger, reorganization, sale, transfer, devise, gift
or bequest of any Seller or any interest in any Seller.

ARTICLE III.

EVENTS AND CIRCUMSTANCES NOT REDUCING

OR DISCHARGING GUARANTOR’S OBLIGATIONS

Guarantor hereby consents and agrees to each of the following, and agrees that
Guarantor’s obligations under this Guaranty shall not be released, diminished,
impaired, reduced or adversely affected by any of the following, except to the
extent required by the terms hereof, and waives any common law, equitable,
statutory or other rights (including without limitation, except to the extent
required by the terms hereof, rights to notice) which Guarantor might otherwise
have as a result of or in connection with any of the following:

(a) Modifications. Any renewal, extension, increase, modification, alteration or
rearrangement of all or any part of the Master Repurchase Agreement, the other
Transaction Documents (other than this Guaranty), or any other document,
instrument, contract or understanding between Sellers and Purchaser, or any
other parties, pertaining to the Guaranteed Obligations.

 

6



--------------------------------------------------------------------------------



(b) Adjustment. Any adjustment, indulgence, forbearance or compromise that might
be granted or given by Purchaser to Sellers.

(c) Condition of Seller or Guarantor. The insolvency, bankruptcy, arrangement,
adjustment, composition, liquidation, disability, dissolution or lack of power
of any Seller, Guarantor or any other party at any time liable for the payment
of all or part of the Guaranteed Obligations or any dissolution of any Seller or
Guarantor, or any sale, lease or transfer of any or all of the assets of any
Seller or Guarantor, or any changes in the shareholders, partners or members of
any Seller or Guarantor; or any reorganization of any Seller or Guarantor.

(d) Invalidity of Guaranteed Obligations. The invalidity, illegality or
unenforceability against any Seller of all or any part of the Master Repurchase
Agreement or any document or agreement executed in connection with the
Guaranteed Obligations, for any reason whatsoever, including without limitation
the fact that (i) the act of creating the Guaranteed Obligations or any part
thereof is ultra vires, (ii) the officers or representatives executing the
Master Repurchase Agreement or the other Transaction Documents or otherwise
creating the Guaranteed Obligations acted in excess of their authority,
(iii) the applicable Seller has valid defenses (other than payment of the
Guaranteed Obligations), claims or offsets (whether at law, in equity or by
agreement) which render the Guaranteed Obligations wholly or partially
uncollectible from such Seller, (iv) the creation, performance or repayment of
the Guaranteed Obligations (or the execution, delivery and performance of any
document or instrument representing part of the Guaranteed Obligations or
executed in connection with the Guaranteed Obligations, or given to secure the
repayment of the Guaranteed Obligations) is illegal, uncollectible or
unenforceable or (v) the Master Repurchase Agreement, or any of the other
Transaction Documents have been forged by any Person other than Purchaser or any
of its Affiliates or otherwise are irregular or not genuine or authentic, it
being agreed that Guarantor shall remain liable hereon regardless of whether
such Seller or any other person is found not liable on the Guaranteed
Obligations or any part thereof for any reason (other than by reason of a
defense of payment or performance of the Guaranteed Obligations).

(e) Release of Obligors. Any full or partial release of the liability of any
Seller on the Guaranteed Obligations, or any part thereof, or of any
co-guarantors, or any other person or entity now or hereafter liable, whether
directly or indirectly, jointly, severally, or jointly and severally, to pay,
perform, guarantee or assure the payment of the Guaranteed Obligations, or any
part thereof, it being recognized, acknowledged and agreed by Guarantor that
Guarantor may be required to pay the Guaranteed Obligations in full without
assistance or support of any other party, and Guarantor has not been induced to
enter into this Guaranty on the basis of a contemplation, belief, understanding
or agreement, as between Purchaser and Guarantor, that other parties will be
liable to pay or perform the Guaranteed Obligations, or that Purchaser will look
to other parties to pay or perform the obligations of the applicable Seller
under the Master Repurchase Agreement or the other Transaction Documents.

(f) Other Collateral. The taking or accepting of any other security, collateral
or guaranty, or other assurance of payment, for all or any part of the
Guaranteed Obligations.

(g) Release of Collateral. Any release, surrender, exchange, subordination,
deterioration, waste, loss or impairment (including without limitation
negligent, willful, unreasonable or unjustifiable impairment) by any party other
than Purchaser or any of its Affiliates of any collateral, property or security
at any time existing in connection with, or assuring or securing payment of, all
or any part of the Guaranteed Obligations.

 

7



--------------------------------------------------------------------------------



(h) Care and Diligence. Except to the extent the same shall result from the
gross negligence, willful misconduct, bad faith or illegal acts of Purchaser or
its Affiliates, the failure of Purchaser or any other party to exercise
diligence or reasonable care in the preservation, protection, enforcement, sale
or other handling or treatment of all or any part of such collateral, property
or security, including but not limited to any neglect, delay, omission, failure
or refusal of Purchaser (i) to take or prosecute any action for the collection
of any of the Guaranteed Obligations or (ii) to foreclose, or initiate any
action to foreclose, or, once commenced, prosecute to completion any action to
foreclose upon any security therefor, or (iii) to take or prosecute any action
in connection with any instrument or agreement evidencing or securing all or any
part of the Guaranteed Obligations.

(i) Unenforceability. The fact that any collateral, security, security interest
or lien contemplated or intended to be given, created or granted as security for
the repayment of the Guaranteed Obligations, or any part thereof, shall not be
properly perfected or created, or shall prove to be unenforceable or subordinate
to any other security interest or lien, it being recognized and agreed by
Guarantor that Guarantor is not entering into this Guaranty in reliance on, or
in contemplation of the benefits of, the validity, enforceability,
collectability or value of any of the collateral for the Guaranteed Obligations.

(j) Offset. The liabilities and obligations of Guarantor to Purchaser hereunder
shall not be reduced, discharged or released because of or by reason of any
existing or future right of offset, claim or defense (other than payment of the
Guaranteed Obligations) of any Seller against Purchaser, or any other party, or
against payment of the Guaranteed Obligations, whether such right of offset,
claim or defense arises in connection with the Guaranteed Obligations (or the
transactions creating the Guaranteed Obligations).

(k) Merger. The reorganization, merger or consolidation of any Seller into or
with any other corporation or entity.

(l) Preference. Any payment by any Seller to Purchaser is held to constitute a
preference under bankruptcy laws, or for any reason Purchaser is required to
refund such payment or pay such amount to any Seller or someone else.

(m) Other Actions Taken or Omitted. Except to the extent the same shall result
from the gross negligence, willful misconduct, bad faith or illegal acts of
Purchaser or its Affiliates, any other action taken or omitted to be taken with
respect to the Transaction Documents, the Guaranteed Obligations, or the
security and collateral therefor, whether or not such action or omission
prejudices Guarantor or increases the likelihood that Guarantor will be required
to pay the Guaranteed Obligations pursuant to the terms hereof, it is the
unambiguous and unequivocal intention of Guarantor that Guarantor shall be
obligated to pay the Guaranteed Obligations when due, notwithstanding any
occurrence, circumstance, event, action, or omission whatsoever, whether
contemplated or uncontemplated, and whether or not otherwise or particularly
described herein, which obligation shall be deemed satisfied only upon the full
and final payment and satisfaction of the Guaranteed Obligations.

 

8



--------------------------------------------------------------------------------



ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

To induce Purchaser to enter into the Transaction Documents, Guarantor
represents and warrants to Purchaser as of the Closing Date and as of each
Purchase Date as follows:

(a) Benefit. Guarantor has received, or will receive, direct or indirect benefit
from the execution, delivery and performance by Sellers of the Transaction
Documents, and the transactions contemplated therein.

(b) Familiarity and Reliance. Guarantor is familiar with, and has independently
reviewed books and records regarding, the financial condition of each Seller and
is familiar with the value of any and all collateral intended to be pledged as
security for the payment of the Guaranteed Obligations; however, as between
Purchaser and Guarantor, Guarantor is not relying on such financial condition or
the collateral as an inducement to enter into this Guaranty.

(c) No Representation by Purchaser. Neither Purchaser nor any other party on
Purchaser’s behalf has made any representation, warranty or statement to
Guarantor in order to induce Guarantor to execute this Guaranty.

(d) Organization. Guarantor (i) is duly organized, validly existing and in good
standing under the laws and regulations of the jurisdiction of its formation,
(ii) has the corporate power to own and hold the assets it purports to own and
hold, and to carry on its business as now being conducted and proposed to be
conducted and (iii) has the corporate power to execute, deliver, and perform its
obligations under this Guarantee.

(e) Authority. Guarantor is duly authorized to execute and deliver this Guaranty
and to perform its obligations under this Guaranty, and has taken all necessary
action to authorize such execution, delivery and performance, and each person
signing this Guaranty on its behalf is duly authorized to do so on its behalf.

(f) Due Execution and Delivery; Consideration. This Guaranty has been duly
executed and delivered by Guarantor, for good and valuable consideration.

(g) Enforceability. This Guaranty is a legal, valid and binding obligation of
Guarantor, enforceable against Guarantor in accordance with its terms subject to
bankruptcy, insolvency, and other limitations on creditors’ rights generally and
to equitable principles.

(h) Approvals and Consents. No consent, approval or other action of, or filing
by, Guarantor with any Governmental Authority or any other Person is required to
authorize, or is otherwise required in connection with, the execution, delivery
and performance of this Guaranty (other than consents, approvals and filings
required by Guarantor as a result of being a publicly traded company or that
have been obtained or made, as applicable, and any such consents, approvals and
filings that have been obtained are in full force and effect).

 

9



--------------------------------------------------------------------------------



(i) Licenses and Permits. Guarantor is duly licensed, qualified and in good
standing in every jurisdiction where such licensing, qualification or standing
is material to Guarantor’s business, and has all material licenses, permits and
other consents that are necessary, for (i) the transaction of Guarantor’s
business and ownership of Guarantor’s properties and (ii) the performance of its
obligations under this Guaranty.

(j) Non-Contravention. Neither the execution and delivery of this Guaranty, nor
consummation by Guarantor of the transactions contemplated by this Guaranty, nor
compliance by Guarantor with the terms, conditions and provisions of this
Guaranty will conflict with or result in a breach of any of the terms,
conditions or provisions of (i) the organizational documents of Guarantor,
(ii) any agreement by which Guarantor is bound or to which any assets of
Guarantor are subject or constitute a default thereunder, or result thereunder
in the creation or imposition of any Lien upon any of the assets of Guarantor,
other than pursuant to the Transaction Documents, (iii) any judgment or order,
writ, injunction, decree or demand of any court applicable to Guarantor, or
(iv) any applicable Requirement of Law.

(k) Litigation/Proceedings. Except as otherwise disclosed in writing to
Purchaser, there is no action, suit, proceeding, investigation, or arbitration
pending or, to the Knowledge of Guarantor, threatened in writing against
Guarantor, or any of its assets that (i) questions or challenges the validity or
enforceability of any of the Transaction Documents or any action to be taken in
connection with the transactions contemplated hereby or thereby, (ii) makes a
claim in an aggregate amount greater than the Litigation Threshold or
(iii) which, individually or in the aggregate, if adversely determined is
reasonably likely to have a Material Adverse Effect.

(l) Solvency. Guarantor, as of the Closing Date and each Purchase Date, has
adequate capital for the normal obligations reasonably foreseeable in a business
of its size and character and in light of its contemplated business operations.
Guarantor, as of the Closing Date and each Purchase Date, is generally able to
pay, and intends to pay, its debts as they come due. As of the date hereof, and
after giving effect to this Guaranty and the contingent obligation evidenced
hereby, Guarantor is, and will be, solvent, and has, and will have, assets
which, fairly valued, exceed its obligations, liabilities (including contingent
liabilities fairly estimated) and debts, and has, and will have, property and
assets sufficient to satisfy and repay its obligations and liabilities, as and
when the same become due.

All representations and warranties made by Guarantor herein shall survive until
payment in full of the Guaranteed Obligations (other than those Repurchase
Obligations (including contingent reimbursement obligations and indemnity
obligations) which, by their express terms, survive termination of the
Transaction Documents).

ARTICLE V.

COVENANTS OF GUARANTOR

Guarantor covenants and agrees with Purchaser that, until payment in full of all
Guaranteed Obligations (other than those Repurchase Obligations (including
contingent reimbursement obligations and indemnity obligations) which, by their
express terms, survive termination of the Transaction Documents):

(a) Corporate Change. Guarantor shall not change its jurisdiction of
organization unless it shall have provided Purchaser at least thirty
(30) Business Days’ prior written notice of such change.

 

10



--------------------------------------------------------------------------------



(b) Reporting. Guarantor shall deliver (or cause to be delivered) to Purchaser
all financial information and certificates with respect to Guarantor that are
required to be delivered pursuant to Article 12(b) of the Master Repurchase
Agreement.

(c) Preservation of Existence; Licenses. Guarantor shall at all times maintain
and preserve its legal existence and all of its material rights, privileges,
licenses, permits and franchises necessary for the operation of its business and
for its performance under this Guaranty, except where failure to comply could
not be reasonably likely to have a Material Adverse Effect.

(d) Compliance with Obligations. Guarantor shall at all times comply in all
material respects (i) with its organizational documents, (ii) in all material
respects with any agreements by which it is bound or to which its assets are
subject and (iii) any Requirement of Law.

(e) Books of Record and Accounts. Guarantor shall at all times keep proper books
of records and accounts in which full, true and correct entries shall be made of
its transactions fairly in accordance with GAAP, consistently applied, and set
aside on its books from its earnings for each Fiscal Year all such proper
reserves in accordance with GAAP, consistently applied.

(f) Taxes and Other Charges. Guarantor shall pay and discharge all material
taxes, assessments, levies, liens and other charges imposed on it, on its income
or profits or on any of its property prior to the date on which penalties attach
thereto, except for any such taxes, assessments, levies, liens and other charges
which are being contested in good faith and by proper proceedings and against
which adequate reserves are being maintained in accordance with GAAP.

(g) Due Diligence. Guarantor shall permit Purchaser to conduct continuing due
diligence in accordance with Article 28 of the Master Repurchase Agreement.

(h) No Change of Control. Guarantor shall not, without the prior consent of
Purchaser, permit a Change of Control to occur.

(i) Limitation on Distributions. After the occurrence and during the
continuation of any monetary Default or Event of Default or the breach of any of
the financial covenants set forth in Article V(k) below, Guarantor shall not
make any payment on account of, or set apart assets for, a sinking or other
analogous fund for the purchase, redemption, defeasance, retirement or other
acquisition of any equity or partnership interest of Guarantor (each, a
“Distribution”), whether now or hereafter outstanding, or make any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of Guarantor unless, before and immediately after
giving effect to such Distribution Guarantor shall be in compliance with the
covenants set forth in Article V(k).

 

11



--------------------------------------------------------------------------------



(j) [Reserved].

(k) Financial Covenants. Guarantor shall not at any time until the Guaranteed
Obligations (other than those Repurchase Obligations (including contingent
reimbursement obligations and indemnity obligations) which, by their express
terms, survive termination of the Transaction Documents) have been paid in full
permit (as determined quarterly on a consolidated basis in accordance with GAAP,
consistently applied):

(i) Maximum Indebtedness. The ratio (expressed as a percentage) of (a)
Indebtedness of the Guarantor and its Subsidiaries as of the last day of any
Fiscal Quarter to (b) Total Assets of Guarantor and its Subsidiaries as of the
last day of such Fiscal Quarter, to exceed eighty three and a third percent
(83.3333%).

(ii) Minimum Fixed Charge Coverage Ratio. The ratio of (a) Guarantor’s EBITDA
for any period of four (4) consecutive quarters most recently ended to
(b) Guarantor’s Fixed Charges during such period, to be less than 1.40:1.00, as
determined as soon as practicable after the end of each Fiscal Quarter, but in
no event later than forty-five (45) days after the last day of the applicable
Fiscal Quarter.

(iii) Minimum Tangible Net Worth. Guarantor’s Tangible Net Worth to fall below
the sum of $1,862,021,112, plus (b) seventy-five percent (75%) of the net cash
proceeds of any equity issuance by the Guarantor that occurs after the Closing
Date.

(iv) Minimum Cash Liquidity. Guarantor’s Cash Liquidity to be less than the
greater of (a) $10,000,000 and (b) five percent (5%) of the Guarantor’s Recourse
Indebtedness.

ARTICLE VI.

MISCELLANEOUS

(a) Waiver. No failure to exercise, and no delay in exercising, on the part of
Purchaser, any right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right. The rights of Purchaser hereunder
shall be in addition to all other rights provided by law. No modification or
waiver of any provision of this Guaranty, nor consent to departure therefrom,
shall be effective unless in writing signed by Purchaser and Guarantor and no
such consent or waiver shall extend beyond the particular case and purpose
involved. No notice or demand given in any case shall constitute a waiver of the
right to take other action in the same, similar or other instances without such
notice or demand (except to the extent such a notice or demand is required by
the terms hereof).

(b) Set-Off. Purchaser and its Affiliates are hereby authorized at any time and
from time to time upon the occurrence and during the continuance of an Event of
Default, without prior written notice to Guarantor, to set-off, appropriate and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by Purchaser or any such

 

12



--------------------------------------------------------------------------------



Affiliate to or for the credit or the account of Guarantor against any and all
of the obligations of Guarantor now or hereafter existing under this Guaranty or
any other Transaction Document to Purchaser or any of its Affiliates,
irrespective of whether or not Purchaser or any such Affiliate shall have made
any demand under this Guaranty or any other Transaction Document and although
such obligations of Guarantor may be contingent or unmatured or are owed to a
branch or office of Purchaser or such Affiliate different from the branch,
office or Affiliate holding such deposit or obligated on such indebtedness. The
rights of Purchaser and its Affiliates under this Article VI(b) are in addition
to other rights and remedies (including other rights of setoff) that they may
have. Purchaser shall give written notice to Guarantor of any set-off affected
under this Article VI(b) to the extent it is not prohibited from doing so by
applicable law.

(c) Notices. Unless otherwise provided in this Guaranty, all notices, consents,
approvals and requests required or permitted hereunder shall be given in writing
and shall be effective for all purposes if sent by (i) hand delivery, with proof
of delivery, (ii) certified or registered United States mail, postage prepaid,
(iii) expedited prepaid delivery service, either commercial or United States
Postal Service, with proof of delivery, or (iv) by electronic mail, provided
that, other than with respect to day-to-day notices delivered under this
Guaranty and other than with respect to any notices delivered under Article
V(a), such electronic mail notice must also be delivered by one of the means set
forth in (i), (ii), or (ii) above unless the sender of such communication
receives a verbal or electronic confirmation acknowledging receipt thereof (for
the avoidance of doubt, any automatically generated email or any similar
automatic response shall not constitute confirmation), to the address specified
below or at such other address and person as shall be designated from time to
time by any party hereto, as the case may be, in a written notice to the other
parties hereto in the manner provided for in this Article V(c); provided,
however, at least one of the individuals identified in clause (i) of the
definition of “Knowledge” in the Master Repurchase Agreement shall be an
“attention” party for notices to Guarantor. A notice shall be deemed to have
been given: (x) in the case of hand delivery, at the time of delivery, if on a
Business Day, and otherwise on the next occurring Business Day, (y) in the case
of registered or certified mail or expedited prepaid delivery, when delivered,
if on a Business Day, and otherwise on the next occurring Business Day, or upon
the first attempted delivery on a Business Day or (z) in the case of electronic
mail, upon receipt of a verbal or electronic confirmation acknowledging receipt
thereof (for the avoidance of doubt, any automatically generated email or any
similar automatic response shall not constitute confirmation). A party receiving
a notice that does not comply with the technical requirements for notice under
this Article V(c) may elect to waive any deficiencies and treat the notice as
having been properly given.

 

Guarantor:

 

Blackstone Mortgage Trust, Inc.

c/o Blackstone Mortgage Trust, Inc.

345 Park Avenue, 42nd Floor

New York, New York 10154

Attention: Douglas Armer

Telephone: (212) 583-5000

Email: BXMTBarclaysFacility@blackstone.com

with copies to:

 

Ropes & Gray LLP

1211 Avenue of the Americas

New York, NY 10036-8704

Attn: Daniel L. Stanco

Tel: (212) 841-5758

Email: Daniel.Stanco@ropesgray.com

 

13



--------------------------------------------------------------------------------



(d) GOVERNING LAW. THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS, AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS WITHOUT
REGARD TO THE CONFLICT OF LAWS DOCTRINE APPLIED IN SUCH STATE (OTHER THAN
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK).

(e) SUBMISSION TO JURISDICTION; WAIVERS.

(i) Guarantor and, by its acceptance of this Guaranty, Purchaser, each
irrevocably and unconditionally (A) submits to the exclusive jurisdiction of any
United States Federal or New York State court sitting in Manhattan, and any
appellate court from any such court, solely for the purpose of any suit, action
or proceeding brought to enforce its obligations under this Guaranty or relating
in any way to this Guaranty, the Master Repurchase Agreement or any Transaction
under the Master Repurchase Agreement and (B) waives, to the fullest extent it
may effectively do so, any defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court and any right of jurisdiction on
account of its place of residence or domicile.

(ii) To the extent that Guarantor has or hereafter may acquire any immunity
(sovereign or otherwise) from any legal action, suit or proceeding, from
jurisdiction of any court or from set off or any legal process (whether service
or notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise) with respect to itself or any of
its property, Guarantor hereby irrevocably waives and agrees not to plead or
claim such immunity in respect of any action brought to enforce its obligations
under this Guaranty or relating in any way to this Guaranty, the Master
Repurchase Agreement or any Transaction under the Master Repurchase Agreement.

(iii) Guarantor and, by its acceptance of this Guaranty, Purchaser, each hereby
irrevocably consents to the service of any summons and complaint and any other
process by the mailing of copies of such process to it at its address specified
herein. Guarantor and, by its acceptance of this Guaranty, Purchaser, each
hereby agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Article VI(e) shall affect
the right of Purchaser to serve legal process in any other manner permitted by
law, and nothing in this Article VI(e) shall affect the right of Guarantor to
serve legal process in any other manner permitted by law.

(iv) GUARANTOR HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS GUARANTY,
ANY OTHER TRANSACTION DOCUMENT OR ANY INSTRUMENT OR DOCUMENT DELIVERED HEREUNDER
OR THEREUNDER.

 

14



--------------------------------------------------------------------------------



(f) Invalid Provisions. If any provision of this Guaranty is held to be illegal,
invalid, or unenforceable under present or future laws effective during the term
of this Guaranty, such provision shall be fully severable and this Guaranty
shall be construed and enforced as if such illegal, invalid or unenforceable
provision had never comprised a part of this Guaranty, and the remaining
provisions of this Guaranty shall remain in full force and effect and shall not
be affected by the illegal, invalid or unenforceable provision or by its
severance from this Guaranty.

(g) Amendments. This Guaranty may be amended only by an instrument in writing
executed by Guarantor and Purchaser.

(h) Parties Bound; Assignment. This Guaranty shall be binding upon and inure to
the benefit of the parties hereto and their respective successors, assigns and
legal representatives; provided, however, that Guarantor may not, without the
prior written consent of Purchaser, assign any of its rights, powers, duties or
obligations hereunder. Purchaser may assign or transfer its rights under this
Guaranty in accordance with the transfer of assignment provisions of the Master
Repurchase Agreement.

(i) Headings. Section headings are for convenience of reference only and shall
in no way affect the interpretation or construction of this Guaranty.

(j) Recitals. The recital and introductory paragraphs hereof are a part hereof,
form a basis for this Guaranty and shall be considered prima facie evidence of
the facts and documents referred to therein.

(k) Rights and Remedies. If Guarantor becomes liable for any indebtedness owing
by any Seller to Purchaser, by endorsement or otherwise, other than under this
Guaranty, such liability shall not be in any manner impaired or affected hereby
and the rights of Purchaser hereunder shall be cumulative of any and all other
rights that Purchaser may ever have against Guarantor. The exercise by Purchaser
of any right or remedy hereunder or under any other instrument, or at law or in
equity, shall not preclude the concurrent or subsequent exercise of any other
right or remedy.

(l) Entirety. This Guaranty embodies the final, entire agreement of Guarantor
and Purchaser with respect to Guarantor’s guaranty of the Guaranteed Obligations
and supersedes any and all prior commitments, agreements, representations, and
understandings, whether written or oral, relating to the subject matter hereof.
This Guaranty is intended by Guarantor and Purchaser as a final and complete
expression of the terms of the guaranty, and no course of dealing between
Guarantor and Purchaser, no course of performance, no trade practices, and no
evidence of prior, contemporaneous or subsequent oral agreements or discussions
or other extrinsic evidence of any nature shall be used to contradict, vary,
supplement or modify any term of this Guaranty. There are no oral agreements
between Guarantor and Purchaser relating to the subject matter hereof.

 

15



--------------------------------------------------------------------------------



(m) Intent. Guarantor acknowledges and intends (i) that this Guaranty constitute
a “securities contract” as that term is defined in Section 741(7)(A)(xi) of the
Bankruptcy Code to the extent of damages as measured in accordance with
Section 562 of the Bankruptcy Code and (ii) that this Guaranty constitutes a
“master netting agreement” as that term is defined in Section 101(38A)(A) of the
Bankruptcy Code to the extent of damages as measured in accordance with
Section 562 of the Bankruptcy Code.

(n) Status of Existing Guaranty. This Guaranty amends, restates and replaces in
its entirety the Existing Guaranty. Guarantor acknowledges and agrees that the
Existing Guaranty shall be void and of no force or effect from and after the
date hereof and agrees that all Guaranteed Obligations of Guarantor outstanding
under the Existing Guaranty as of the date hereof shall be deemed to be
Guaranteed Obligations outstanding under this Guaranty (and, accordingly,
subject to the terms and conditions hereof).

[SIGNATURE ON NEXT PAGE]

 

16



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned executed this Guaranty as of the day first
written above.

 

BLACKSTONE MORTGAGE TRUST,

INC., as Guarantor

By:

 

/s/ Douglas N. Armer

 

Name: Douglas N. Armer

Title: Executive Vice President, Capital

          Markets and Treasurer

 

[Signature Page to A/R Guaranty]



--------------------------------------------------------------------------------



EXHIBIT A

FINANCIAL COVENANT DEFINITIONS

“Available Borrowing Capacity” shall mean, with respect to any Person, on any
date of determination, the total unrestricted borrowing capacity which may be
drawn (taking into account required reserves and discounts) upon by such Person
or its Subsidiaries, at such Person’s or its Subsidiaries’ sole discretion,
under committed credit facilities or repurchase agreements which provide
financing to such Person or its Subsidiaries.

“Cash Equivalents” shall mean, as of any date of determination, marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government or (b) issued by any agency of the
United States the obligations of which are backed by the full faith and credit
of the United States.

“Cash Liquidity” shall mean, with respect to any Person, on any date of
determination, the sum of (i) unrestricted cash, plus (ii) Available Borrowing
Capacity, plus (iii) Cash Equivalents.

“Consolidated Net Income” shall mean, with respect to any Person, for any
period, the amount of consolidated net income (or loss) of such Person and its
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP.

“EBITDA” shall mean, with respect to any Person, for any period, such Person’s
Consolidated Net Income, excluding the effects of such Person’s and its
Subsidiaries’ Interest Expense with respect to Indebtedness, taxes,
depreciation, amortization, asset write-ups or impairment charges, provisions
for loan losses, and changes in mark-to-market value(s) (both gains and losses)
of financial instruments and noncash compensation expenses, all determined on a
consolidated basis in accordance with GAAP.

“Fiscal Quarter” shall mean a fiscal quarter of any Fiscal Year.

“Fiscal Year” shall mean the fiscal year of Guarantor ending on December 31 of
each calendar year.

“Fixed Charges” shall mean, with respect to any Person, for any period, the
amount of interest paid in cash with respect to Indebtedness as shown on such
Person’s consolidated statement of cash flow in accordance with GAAP as offset
by the amount of receipts pursuant to net receive interest rate swap agreements
of such Person and its consolidated Subsidiaries during the applicable period.

“Guarantor” shall mean Blackstone Mortgage Trust, Inc., a Maryland corporation,
together with its successors and permitted assigns.

“Interest Expense” shall mean, for any Person and any period, determined without
duplication on a consolidated basis in accordance with GAAP, the amount of total
interest expense incurred by such Person, including capitalized or accruing
interest (but excluding interest funded under a construction loan).

 

A-1



--------------------------------------------------------------------------------



“REMIC” shall mean, a real estate, mortgage investment conduit, within the
meaning of Section 860D(a) of the Internal Revenue Code of 1986, as amended.

“Tangible Net Worth” shall mean, with respect to any Person, on any date of
determination, all amounts which would be included under capital or
shareholder’s equity (or any like caption) on a balance sheet of such Person
pursuant to GAAP, minus (a) amounts owing to such Person from any Affiliate
thereof, or from officers, employees, partners, members, directors, shareholders
or other Persons similarly affiliated with such Person or any Affiliate thereof,
(b) intangible assets, and (c) prepaid taxes and/or expenses, all on or as of
such date.

“Total Assets” shall mean, with respect to any Person, on any date of
determination, an amount equal to the aggregate book value of all assets owned
by such Person and the proportionate share of such Person of all assets owned by
Affiliates of such Person as consolidated in accordance with GAAP, less
(a) amounts owing to such Person from any Affiliate thereof, or from officers,
employees, partners, members, directors, shareholders or other Persons similarly
affiliated with such Person or any Affiliate thereof, (b) intangible assets, and
(c) prepaid taxes and expenses, all on or as of such date, and (d) the amount of
nonrecourse Indebtedness owing pursuant to securitization transactions such as a
REMIC securitization, a collateralized loan obligation transactions or other
similar securitizations.

 

A-2